Per Curiam.

The Civil Court of the City of New York lacks jurisdiction to grant affirmative equitable relief to vacate and set aside a general release and satisfaction of judgment (N. Y. Const., art. VI, § 15, subd. b; CCA, § 201 et seq.). Section 212 of the New York City Civil Court Act does not expand the jurisdiction of that court to include equitable jurisdiction not elsewhere -specifically conferred (Kwoczka v. Dry Dock Sav. Bank, 52 Misc 2d 67; Geiger Roofing Co. v. Thompson, 54 Misc 2d 718).
The order should be unanimously reversed, without costs, and motion denied without prejudice to a plenary action in the proper forum, if respondent be so advised.
Concur — McDonald, P. J., Margett and Schwartzwald, JJ.
Order reversed, etc.